BUTLER, District Judge.
The suit is for infringing letters patent No. 14,873 — “Designs for Lamp Chimneys” — granted to George A. Macbeth, assignee of Henry Dietrich, October 30, 1883. This patent was involved in a suit by the same plaintiffs against Evans & Co.,1 *170in the circuit court at Pittsburgh, No. 19, November term, 1884. It was there held to be valid; and a crimp-top chimney, such as that manufactured by the defendants, and here involved, was held to be an infringement. Unless, therefore, we disregard that decision the bill must be sustained, and the defendants held responsible to this extent. We cannot disregard it, unless fully convinced that it is erroneous. The importance of uniformity of decisions in courts of co-ordinate jurisdiction and authority, is such that even grave doubt respecting the soundness of a particular decision is not a sufficient warrant for disregarding it. The proper remedy, where such doubt exists, is by appeal. To courts of last resort this rule does not apply with equal force. The controlling effect of their decisions on all inferior tribunals within their jurisdiction, secures uniformity. We listened to an earnest and very able argument, intended to convince us that the decision at Pittsburgh is erroneous. We have patiently and fully considered what was urged; but we are not convinced. We must therefore follow Macbeth v. Evans.
Nothing remains but to. determine whether the defendants’ “prism-top” chimney, is an infringement. When the case was before us on motion for preliminary injunction, we were not satisfied it was an infringement, and we therefore refused to include it in the writ issued. When application for the patent was originally made the patentee claimed not only the “pearl top,” but also two other designs, one of which was substantially, if not absolutely, identical with the defendants’ “prism top” — as appears by the drawings filed. He was informed by the office that these several designs could not be embraced in the letters applied for; whereupon he amended the application, withdrawing therefrom everything except the pearl top, — illustrated by the figures accompanying the patent. In view of these facts he cannot now be permitted to claim that the letters cover the top in question. If it were proved, as he asserts, that the patent might, in the absence of these facts, be- construed to embrace it — that the office was . mistaken, and he was misled — the result would be the same. He cannot be permitted to turn round after obtaining a patent on the only terms upon which the office would grant it, and after declaring by his conduct, and language as emphatic as he could employ, that this top is not embraced, hold those who have engaged in its manufacture, guilty of infringement. He is estopped by the circumstances under which the patent was obtained. The case cannot be distinguished in principle, from those in which a patentee at the instance of the office, or to avoid some obstacle in his way, disclaims a part of his original demand. Here, as there, the part yielded and abandoned, cannot subsequently be set up as protected by the patent. The argument based on the fact that the language of the claim was not-changed, has little force. The patentee having agreed to omit this top, and obtaining Ms patent by this means, the claim must be read accordingly, even though this may limit the scope to wMch it otherwise would be entitled;
We attach little importance to his subsequent conduct in applying for and taMng the “Macbeth patent.” If it is virtually for the same top as that withdrawn from the former patent, his conduct in taking *171it was a repetition of Ms declaration that this top was not embraced in the former patent; but this could add no filing to the force and effect of what preceded it. The record of the office was a continuing declaration to the public that this design was not embraced ⅛ the patent under consideration. If the “Macbeth patent” ⅛ not, as the plaintiff asserts, for the prism top, the effect of Ms former conduct is not weakened, but rather strengthened by taking this patent; for in such case it not only was at the time, but continues to be an assertion that the manufacture of this top Is open to all who may choose to engage in it, A decree will be entered, in accordance with this opinion.

 No opinion rendered.